Title: To James Madison from DeWitt Clinton, 22 June 1804
From: Clinton, DeWitt
To: Madison, James



Sir,
New York 22 June 1804
Since my letter to you, having received a notification from Genl Rey that the french frigates intended to remain in this port until a more favorable opportunity as they were now prevented from sailing with the first fair wind by a superior force, I permitted the Pilots to rejoin the British vessels of war at the Hook; altho’ I should have conceived myself perfectly justified in withholding from them every facility and comfort until they delivered up the men and particularly the American Citizen or Citizens impressed within the State. It is now reported that they have done this, but I have received no information respecting it sufficiently authentic to authorize my communicating it to you in any other way than as a report which I think probably correct.
I inclose you certain documents to support the affidavit of John Squire and I shall transmit the affidavits of the Health Officer and his assistant as soon as I can procure them. I have the honor to be &c
(Signed)   De Witt Clinton
